Citation Nr: 0427843	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low sperm count, 
claimed as due to radar and radiation exposure.

2.  Entitlement to service connection for rheumatoid 
arthritis, claimed as due to radar and radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty in the Unites States Coast 
Guard from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claims of entitlement to service connection for a 
low sperm count and rheumatoid arthritis, due to claimed 
inservice radar and radiation exposure.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board in Washington, DC, in June 2004.  A 
transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In June 2004, the veteran testified that, while in service, 
he was exposed to live search radar emissions aboard ship, as 
well as radiation from a small "nuclear" device, and that 
he has a low sperm count and rheumatoid arthritis as a direct 
result of such exposures.  Specific exception is taken by the 
veteran to the RO's allegedly unsubstantiated findings in its 
March 2003 statement of the case wherein the appellant's 
inservice radar contact was found not to be radiation 
exposure, as well as the RO finding that there was no 
inservice exposure to ionizing radiation.  

Preliminary review of the matter indicates that full 
compliance with the VA's duty to notify the veteran, as set 
forth by the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) and its implementing regulations, is lacking.  
Specifically, it cannot reasonably be found that the RO in 
its VCAA letter of February 2002 adequately advised the 
veteran of the specific information and evidence needed to 
substantiate his claims for service connection based on 
inservice radar and radiation exposure.  This includes 
providing notice of the documentation needed to verify that 
he was actually exposed and evidence, preferably medical in 
nature, linking directly any such exposure to the claimed 
disabilities.  While the RO advised the appellant of the law 
and regulations governing exposure to ionizing radiation, it 
did not advise him of the holding in Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994), wherein the United States Court 
of Appeals for the Federal Circuit determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See 
38 U.S.C.A. § 1154(a) (West 2002).  Corrective action is thus 
in order.  

In addition, given that a substantially complete application 
has been received in this case, further actions are found to 
be needed for compliance with the VA's duty to assist 
obligation under the VCAA and 38 C.F.R. § 3.159(c) (2003).  
Efforts are necessary to attempt to obtain verifying data as 
to the claimed inservice exposures, to advise the veteran 
that it may be in his best interests to obtain statements as 
to those exposures from fellow servicemen whom he has 
identified, and to secure records of VA medical treatment 
from the VA facility in South Carolina where he indicates 
care is received.  The Board notes that no VA treatment 
records from South Carolina are in claims folder.  Depending 
upon the outcome of the development actions herein sought, 
and in particular, whether any evidence obtained thereby 
satisfies the requirements of 38 C.F.R. § 3.159(c)(4), the RO 
must determine whether obtaining an examination and opinion 
is warranted and, if so, such must be accomplished.  

Lastly, readjudication of the claims for service connection 
is necessary, given the absence of any stated basis for the 
RO's bare conclusion in its March 2003 statement of the case 
that radar emissions is not radiation exposure, without 
differentiating between ionizing and non-ionizing radiation 
or attempting to ascertain the nature of the alleged exposure 
in service.  Further input confirming exposure and the nature 
of the agents to which the veteran was exposed is needed 
prior to any such readjudication.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what specific information and 
evidence is still needed to substantiate 
his claims of entitlement to service 
connection for a low sperm count and 
rheumatoid arthritis due to inservice 
radar and radiation exposure.  The 
veteran must be notified what specific 
portion of any needed evidence VA will 
secure, and what specific portion of any 
needed evidence he himself must submit.  
The RO should also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
He should be invited to submit statements 
from the fellow servicemen he referred to 
at his June 2004 hearing as having been 
present at the time of one or more of the 
claimed inservice exposures, with the 
proviso that VA cannot obtain any such 
statements based on prohibitions imposed 
by privacy laws.  The RO should notify 
the veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  The RO must contact the National 
Personnel Records Center, the United 
States Coast Guard, the National Archives 
and Records Administration, or other 
appropriate source in order to obtain the 
veteran's service personnel records and 
any and all other information as to the 
nature of his claimed inservice exposure 
to radioactive radar emissions while 
working in 1965 on the Coast Guard 
cutter, White Pine.  These sources should 
also be requested to provide evidence of 
the veteran's duties while stationed at 
Curtis Bay, Maryland, when he allegedly 
worked in close proximity to the surface 
search radar when it was accidentally 
activated.  These sources should also be 
requested to provide evidence regarding 
the veteran's duties in 1965, when he 
allegedly changed a "nuclear cell" that 
powers the Chesapeake Bay Bridge Light 
that allegedly exposed the appellant to 
some form of radiation.  Copies of ship 
and deck logs, incident reports, or other 
data tending to verify any radar 
emissions and/or radiation exposure and 
the nature of any such exposure must be 
obtained for inclusion in the record.  
Data as to the nature of the power cell 
utilized in or about 1965 at the 
Chesapeake Bay Bridge Light should be 
obtained for the record.  All efforts to 
secure this evidence must be documented 
in the claims folder. 

3.  The RO must contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA medical professionals and/or 
institutions which have examined or 
treated him for either a low sperm count 
or rheumatoid arthritis, from the time of 
his discharge from service in 1967 to the 
present.  In addition, the approximate 
dates of any such examination or 
treatment  must also be listed by the 
veteran.  

Upon receipt of such information, the RO 
must attempt to secure those medical 
records not already on file which were 
compiled by those individuals or 
institutions referenced by the veteran.  

Regardless of whether the veteran 
responds to the aforementioned request 
for information as to his medical 
providers, the RO must attempt to obtain 
any and all pertinent records of VA 
medical treatment compiled at the VA 
Medical Center in Charleston, South 
Carolina, or other VA facility.  Once 
obtained, those records must be made a 
part of the veteran's file.  

4.  Thereafter, depending upon the 
outcome of development requested above 
and a determination by the RO whether the 
requirements of 38 C.F.R. § 3.159(c)(4) 
are met, the RO should conduct any other 
development deemed warranted, to include 
the possibility of obtaining a medical 
examination and opinion as to the issues 
presented by this appeal.  
5.  Lastly, the RO must enter  a new 
rating decision and readjudicate the 
merits of the veteran's claims for 
service connection for a low sperm count 
and rheumatoid arthritis as due to 
inservice radar and radiation exposure, 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA, its implementing regulations, 
and the opinions of those Federal courts 
interpreting such body of law.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




